DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant claims “an abnormality” in line 13.  This terminology is not clearly defined by the claims or the Specification.  Applicant gives examples, but these are not limiting.  Applicant could easily state on the record or amend the claims as to state with the specificity the particular abnormality/abnormalities which Applicant controls the processing of the substrate and seeks patent protection thereof.
Further regarding claim 1, Applicant claims “a complementary processing process” in line 16.  This terminology is not clearly defined by the claims or the Specification.  Applicant gives examples, but these are not limiting.  Applicant could easily state on the record or amend the claims as to state with specificity the particular process configuration Applicant seeks patent protection thereof.
Claims 2-12 are rejected for containing the same indefiniteness issues as claim 1 from which they depend.
Regarding claims 4 and 10, claims 4 and 10 recite the limitation "the relief recipe information indicating the contents of the relief processing process" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant has not introduced these limitations in the previous/prior claim language thereof.
Regarding claim 12, Applicant claims in claim 1 that when an abnormality occurs…the substrate is transferred.  However, in claim 12, Applicant claims that when an abnormality occurs…the substrate is not transferred.  This language creates an indefiniteness issue thereof.
Regarding claim 13, Applicant claims “an abnormality” in line 10.  This terminology is not clearly defined by the claims or the Specification.  Applicant gives examples, but these are not limiting.  Applicant could easily state on the record or amend the claims as to state with the specificity the particular abnormality/abnormalities which Applicant controls the processing of the substrate and seeks patent protection thereof.
Further regarding claim 1, Applicant claims “a complementary processing process” in lines 13-14.  This terminology is not clearly defined by the claims or the Specification.  Applicant gives examples, but these are not limiting.  Applicant could easily state on the record or amend the claims as to state with specificity the particular process configuration Applicant seeks patent protection thereof.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711